        Case 4:11-cr-00020-BLW Document 39 Filed 09/14/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO


 UNITED STATES OF AMERICA,                   Case No. 4:11-cr-00020-BLW

               Plaintiff,                    MEMORANDUM DECISION
                                             AND ORDER
         v.

 LAURA ELENA ROSALES-
 SANCHEZ,

               Defendant.



      Before the Court is Defendant Laura Elena Rosales-Sanchez’s Petition for

Dismissal (Dkts. 37, 38). Defendant pleaded guilty to possession of a firearm by a

prohibited person and the Court later sentenced her to 15 months’ incarceration, to

be followed by a three-year term of supervision. In her pending petition, Rosales-

Sanchez asks the court to “lower” her felony to a misdemeanor, alluding to

potential future immigration benefits.

      With certain exceptions that are not relevant here, “the court may not modify

a term of imprisonment once it has been imposed . . . .” 18 U.S.C. § 3582(c).

Likewise, this Court cannot simply declare that a person who has been convicted

of a felony is actually a misdemeanant. Accordingly,

      IT IS ORDERED THAT Defendant’s Petition for Dismissal (Dkts. 37, 38)


MEMORANDUM DECISION AND ORDER - 1
      Case 4:11-cr-00020-BLW Document 39 Filed 09/14/20 Page 2 of 2




is DENIED.

                                       DATED: September 14, 2020


                                       _________________________
                                       B. Lynn Winmill
                                       U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 2
